Citation Nr: 0316574	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for residuals of back 
surgery.  

3.  Entitlement to service connection for residuals of hip 
surgery.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The case returns to the Board following a remand to the RO in 
May 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of liver disorder in service or for 
many years thereafter, and no competent evidence of a nexus 
between the veteran's current liver disorder and his period 
of active duty service.  

3.  There is no evidence of back or hip disorder in service 
or for many years thereafter, and no competent evidence of a 
nexus between the veteran's current back disorder or any 
current hip disorder, to include surgery therefore, and his 
period of active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for a liver disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307 (2002).  

2.  Service connection for residuals of back surgery is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).
3.  Service connection for residuals of hip surgery is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 1998 rating decision and May 
1999 statement of the case, the RO generally provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, the Board's May 2001 
remand discussed the veteran's right and obligations under 
the VCAA.  Pursuant to that remand, the RO sent the veteran 
letters in April 2002 and March 2003 in which it explained in 
detail the statute's notice and assistance provisions, 
including the VA responsibility to obtain evidence and the 
veteran's obligations to provide evidence or information.  In 
particular, the RO advised the veteran of the evidence needed 
for his appeal and asked the veteran to submit or authorize 
the release of medical evidence from three private hospitals, 
as well as the "stacks" of medical evidence he had in his 
possession that supported his claim, as requested in the 
Board remand.  Accordingly, the Board finds that the veteran 
has been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
and records from private medical providers as authorized by 
the veteran.  The veteran has failed to respond to the RO's 
April 2002 and March 2003 requests for evidence.  There is no 
indication that there are VA treatment records.  The Board 
acknowledges that no medical examination or opinion has been 
secured with respect to any claim on appeal.  38 U.S.C.A. 
§ 5103A(d).  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, as discussed in detail below, there is 
simply no competent evidence that indicates that the 
disorders at issue may be associated with the veteran's 
period of service.  Therefore, the duty to secure a medical 
examination or opinion is not triggered.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  As noted above, the RO advised the 
veteran of the relevant VCAA provisions and requested 
evidence from the veteran in April 2002 and March 2003 
letters, to which the veteran has not responded.  In 
addition, it obtained verification of the periods of service 
alleged by the veteran.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cirrhosis of the liver).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Initially, the Board notes that there is no evidence or 
diagnosis of cirrhosis of the liver until 1996, 14 years 
after the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 C.F.R. § 3.307(a)(3).   

Considering the claims on appeal on a direct basis, the Board 
finds that the preponderance of the evidence is against 
service connection for any of the veteran's claims.  
38 U.S.C.A. § 5107(b).  Service medical records are negative 
for any diagnosis or treatment for liver disorder.  The 
veteran experienced right upper quadrant and right flank pain 
in September 1978.  The symptoms were assessment as probable 
muscle spasm.  He returned in October 1978 with complaints of 
pain in the right side and the groin.  No abnormalities were 
found on examination.  The report of the June 1982 separation 
physical shows no abnormality, to include identifying marks 
or tattoos.  In the absence of chronic disease in service or 
some indication of liver disorder seen in service, service 
connection may not be established under 38 C.F.R. § 3.303(b) 
or Savage.  Similarly, service medical records are negative 
for any complaint, diagnosis, or treatment of back or hip 
disorder in service, such that service connection by virtue 
of chronicity in service or continuity of symptomatology 
after service is not warranted. Id.  

With respect to the claim for liver disorder, medical 
evidence from Johns Hopkins Hospital dated in January 1997 
reflects a diagnosis of cirrhosis of unknown etiology, 
although evaluation suggested chronic liver disease.  Notes 
reflected a history of the same diagnosis recently by two 
other private medical providers, similarly without a 
determination as to etiology.  The veteran denied any risk 
factors for liver disease, although he did have a tattoo that 
he got in Thailand about 15 years before.  He presented after 
sustaining abdominal trauma in a helicopter crash in October 
1996.  Report of subsequent hospitalization in July 1997 
showed a diagnosis of hepatic cirrhosis presumed secondary to 
hepatitis C infection.  It was noted that previous testing 
had been positive for hepatitis C virus RNA.  This evidence 
offers no opinion associating the diagnosis of liver disease 
or its presumed relationship to hepatitis C to the veteran's 
period of service.  Such opinion or evidence is needed to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  To 
the extent it is suggested that hepatitis was contracted 
through a needle used for getting a tattoo, the Board 
emphasizes that service medical records show that the veteran 
had no tattoos at separation from service.  There is no other 
medical evidence addressing the etiology of the veteran's 
liver disorder.  

Concerning the claim for residuals of back and hip surgery, 
medical records from S. Yousaf, M.D., show that the veteran 
first presented with complaints of low back pain in October 
1992 following his involvement in a car accident.  The 
assessment was segmental instability at the L5-S1 level due 
to a combination of disc and facet injury.  He had continued 
symptoms for several years.  In July 1995, he underwent L5-S1 
posterolateral fusion surgery, which involved the placement 
of hardware in the spine and the harvesting of bone graft 
from the left iliac crest.  Despite the veteran's assertion, 
this injury is the only documented low back disorder of 
record.  The injury is clearly attributed to a post-service 
accident rather than any in-service cause.  Absent competent 
evidence that relates the back disorder and subsequent 
surgery to service, service connection is not warranted. Id.     

In his September 1998 notice of disagreement, the veteran 
stated that he served as a Green Beret (Special Forces 
Trooper) and could mention some encounters in hostile 
environments that "would incure" liver disease.  He also 
essentially argued that, during such service, he had to carry 
heavy loads for extended periods of time, which resulted in 
the back disorder that required surgery.  He alleged airborne 
service and participation in underwater operations as well.  
The veteran offered similar statements in June 2002 
correspondence, relating that his duty in service included 
being a Military Advisor in Cambodia, where chemicals were 
sprayed in the jungle.  He also alleged that he was an Apache 
helicopter pilot as a member of the Reserves and had a tour 
of duty in Desert Storm.  He stated that the back surgery was 
required due to injury suffered in a helicopter crash that 
occurred during his tour in the Gulf War.  The Board notes 
that records from Dr. Yousaf dated in February 1997 show that 
the veteran reported falling from a helicopter in Brazil in 
October 1996, sustaining contusion of the lower back.  
Records from Johns Hopkins Hospital show the veteran's report 
of a fall on a ship while working in October 1996 and a 
history of injury in a helicopter crash in the Persian Gulf 
War that required hardware placement in his spine.

First, the Board emphasizes that the veteran's opinion as to 
the relationship between his period of service and the 
disorders at issue is offered without the benefit of medical 
education or training.  Thus, his personal opinion that the 
liver disorder residuals of back and hip surgery are related 
to service is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Second, on remand, the RO asked for 
verification of the veteran's alleged service beyond that 
previously verified from July 1978 to July 1982.  The service 
department verified that the veteran had no additional 
service.  Service personnel records do reflect assignment to 
a Special Forces (Airborne) unit.  Service medical records 
include examinations for clearance for parachute and scuba 
training.  However, the veteran's listed military 
occupational specialties are indirect fire infantryman and 
radio operator.  There is no evidence of foreign service, 
service in "hostile" areas, or protracted service in a 
Special Forces capacity in which the veteran would be 
subjected to the experiences he describes.  Finally, records 
from Dr. Yousaf reflect low back injury suffered in a car 
accident, which is the only objective evidence of back injury 
of record.  In light of his verified service and the 
documented back injury, in connection with the varying 
reports from the veteran as to his medical history, the 
veteran's contention that he suffered a back injury in a 
helicopter crash in service in Desert Storm is not credible.   

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a liver disorder 
and residuals of back and hip surgery. Id.  There is no 
evidence of any associated disorder in service or for many 
years thereafter, and no competent evidence of a nexus 
between current diagnoses and the veteran's period of active 
service.  Accordingly, the appeal is denied.    




ORDER

Service connection for a liver disorder is denied.  

Service connection for residuals of back surgery is denied.  

Service connection for residuals of hip surgery is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

